                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


NEWTON PARTNERS, LP,                   )
                                       )
     Plaintiff,                        )
                                       )                     No. 19-cv-477-SMY-MAB
                vs.                    )
                                       )
FUNDI FUELS, LLC, BRANDON D. PHILLIPS )
LIVING TRUST DATED AUGUST 8, 2005, and )
UNKNOWN OWNERS AND NON-RECORD )
CLAIMANTS,                             )
                                       )
     Defendants.                       )


                                MEMORANDUM AND ORDER

       Plaintiff Newton Partners, LP and Defendant Brandon D. Phillips Living Trust Dated

August 8, 2005 (“Trust”), as the only parties that have appeared in the case to date, have filed a

Stipulation for Dismissal with prejudice (Doc. 16) under Rule 41(a)(1)(A)(ii), seeking to dismiss

the claims against the Trust only. A plain reading of Federal Rule of Civil Procedure 41(a)

suggests that dismissal under this rule should be used only to dismiss an entire action (rather than

a particular claim against a particular defendant). See Taylor v. Brown, 787 F.3d 851, 857 (7th

Cir. 2015) (Rule 41(a) is “limited to dismissal of an entire action” and Rule 15(a) is the proper

vehicle for “adding or dropping parties and claims”). Plaintiff must therefore file an amended

complaint consistent with Rule 15 in order to drop the Trust as a party. Accordingly, the

Stipulation (Doc. 16) is hereby STRICKEN.

       IT IS SO ORDERED.

       DATED: October 9, 2019


                                                     STACI M. YANDLE
                                                     United States District Judge
